                                        Case 2:18-bk-20151-ER          Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                                Desc
                                                                         Main Document    Page 1 of 26


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          3
                                              DENTONS US LLP
                                          4   601 South Figueroa Street, Suite 2500
                                              Los Angeles, California 90017-5704
                                          5   Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6   Attorneys for the Chapter 11 Debtors and
                                              Debtors In Possession
                                          7
                                                                  UNITED STATES BANKRUPTCY COURT
                                          8              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9   In re                                                Lead Case No. 2:18-bk-20151-ER

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                              VERITY   HEALTH           SYSTEM              OF     Jointly Administered With:
 LOS ANGELES, CALIFORNIA 90017-5704




                                              CALIFORNIA, INC., et al.,                            CASE NO.: 2:18-bk-20162-ER
                                         11                                                        CASE NO.: 2:18-bk-20163-ER
         DENTONS US LLP




                                                      Debtors and Debtors In Possession.           CASE NO.: 2:18-bk-20164-ER
                                         12
           (213) 623-9300




                                                                                                   CASE NO.: 2:18-bk-20165-ER
                                                                                                   CASE NO.: 2:18-bk-20167-ER
                                         13    Affects All Debtors                                CASE NO.: 2:18-bk-20168-ER
                                                                                                   CASE NO.: 2:18-bk-20169-ER
                                         14    Affects Verity Health System of California, Inc.   CASE NO.: 2:18-bk-20171-ER
                                               Affects O’Connor Hospital                          CASE NO.: 2:18-bk-20172-ER
                                         15    Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20173-ER
                                               Affects St. Francis Medical Center                 CASE NO.: 2:18-bk-20175-ER
                                         16    Affects St. Vincent Medical Center                 CASE NO.: 2:18-bk-20176-ER
                                               Affects Seton Medical Center                       CASE NO.: 2:18-bk-20178-ER
                                         17    Affects O’Connor Hospital Foundation               CASE NO.: 2:18-bk-20179-ER
                                               Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20180-ER
                                         18     Foundation                                         CASE NO.: 2:18-bk-20171-ER
                                               Affects St. Francis Medical Center of Lynwood
                                         19     Foundation                                         Chapter 11 Cases
                                               Affects St. Vincent Foundation                     Hon. Judge Ernest M. Robles
                                         20    Affects St. Vincent Dialysis Center, Inc.          DEBTORS’ NOTICE AND MOTION SEEKING NUNC PRO TUNC (I)
                                               Affects Seton Medical Center Foundation            APPROVAL OF SETTLEMENT AMONG VERITY HEALTH SYSTEM
                                         21    Affects Verity Business Services                   OF CALIFORNIA, INC., SANTA CLARA COUNTY AND SURGICAL
                                               Affects Verity Medical Foundation                  INFORMATION SYSTEMS, LLC, AND (II) AUTHORIZATION OF
                                         22    Affects Verity Holdings, LLC                       ASSUMPTION AND ASSIGNMENT OF NEW AGREEMENT TO SANTA
                                               Affects De Paul Ventures, LLC                      CLARA COUNTY AND ASSUMPTION OF REMAINING PORTION BY
                                         23    Affects De Paul Ventures - San Jose ASC, LLC       THE DEBTORS; DECLARATION OF RICHARD G. ADCOCK IN
                                                                                                   SUPPORT THEREOF
                                         24              Debtors and Debtors In Possession.
                                                                                                   HEARING:
                                                                                                   Date:  April 3, 2019
                                         25
                                                                                                   Time:  10:00 a.m.
                                                                                                   Place: Courtroom 1568
                                         26
                                                                                                          255 E. Temple Street, Los Angeles, CA 90012

                                         27

                                         28

                                                                                                      1
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18             Desc
                                                                       Main Document    Page 2 of 26


                                          1            PLEASE TAKE NOTICE that, at 10:00 am (prevailing Pacific Time), on April 3, 2019,
                                          2 before the Honorable Ernest M. Robles, in Courtroom 1568 of the United States Bankruptcy Court

                                          3 for the Central District of California, Roybal Federal Building, 255 E. Temple Street, Los Angeles,

                                          4 CA 90012, Verity Health System Of California, Inc. (“VHS”) and the above-referenced affiliated

                                          5 debtors and debtors in possession in the above captioned chapter 11 bankruptcy cases (collectively,

                                          6 the “Debtors”), shall move for the entry of an order approving that certain settlement among the

                                          7 VHS, the County of Santa Clara, a political subdivision of the State of California (“SCC” or

                                          8 “Purchaser”), and Surgical Information Systems, LLC, a California limited liability company

                                          9 (“SIS”), in the form of the Agreement Severing SIS Contract with Verity and Assuming and

                                         10 Assigning a Portion of such Contract to Santa Clara under Restated Terms and Conditions (the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 “Settlement Agreement”), dated February 28, 2019 (the “Effective Date”), attached to the annexed
         DENTONS US LLP




                                         12 Memorandum as Exhibit 1.
           (213) 623-9300




                                         13            PLEASE TAKE FURTHER NOTICE that the Debtors file this Motion, pursuant to 11
                                         14 U.S.C. §§ 105 and 365 and Rule 9019 of the Federal Rules of Bankruptcy Procedure, seeking an

                                         15 order (i) approving the Settlement Agreement, and (ii) authorizing the assumption and assignment

                                         16 to SCC of that portion of that certain Non-Exclusive End-User License Agreement, dated February

                                         17 11, 2003, (the “SIS Agreement”) relating to SIS services at Debtors O’Connor Hospital (“OCH”)

                                         18 and Saint Louise Regional Hospital (“SLRH,” and that new Master Software License and Services

                                         19 Agreement between SCC and SIS, the “New Agreement”) with the balance of the SIS Agreement

                                         20 remaining with the Debtors. The Debtors seek such relief nunc pro tunc to the Effective Date.

                                         21            The terms of this Settlement Agreement result from a series of meetings, discussions and

                                         22 evaluations among SIS, SCC and the Debtors and professional advisors. The Settlement Agreement

                                         23 and terms were assented to by the Official Committee of Unsecured Creditors (“UCC”) and Ally

                                         24 Bank. The Settlement Agreement provides that the Debtors shall pay SIS $877,590.13 ($350,000

                                         25 of which the Debtors shall receive from SCC) prior to closing as satisfaction of SIS’ cure claim to

                                         26 cover all fees, support and maintenance through December 31, 2019. The Debtors believe that the

                                         27 transactions contemplated by the Settlement Agreement are in the ordinary course of their business

                                         28 and/or are authorized by previous orders of this Court, including but not limited to the order

                                                                                              2
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                   Desc
                                                                       Main Document    Page 3 of 26


                                          1 approving the Debtors’ sale of OCH and SLRH to SCC; but in abundance of notice and caution, the

                                          2 Debtors move for express approval of the Settlement Agreement and authorization of the actions

                                          3 contemplated thereby, including assumption and assignment of the New Agreement. The Debtors

                                          4 believe that this settlement is fair and reasonable and, therefore, is in the best interests of creditors.

                                          5            PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of Motion
                                          6 and Motion and the attached Memorandum of Points and Authorities, the Declaration of Richard

                                          7 G. Adcock in Support of First-Day Motions, filed August 31, 2018 (the “First-Day Declaration”)

                                          8 [Docket No. 8] and the attached Declaration of Richard G. Adcock (the “Adcock Declaration”).

                                          9            PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the
                                         10 Motion must file a response (the “Response”) with the Bankruptcy Court and serve a copy of it upon
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 the moving party and the United States Trustee not later than 14 days before the date designated for
         DENTONS US LLP




                                         12 the hearing. A Response must be a complete written statement of all reasons in opposition to the
           (213) 623-9300




                                         13 Motion or in support, declarations and copies of all evidence on which the responding party intends

                                         14 to rely, and any responding memorandum of points and authorities.

                                         15            PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file
                                         16 and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief

                                         17 requested herein.

                                         18

                                         19    Dated: March 13, 2019                                 DENTONS US LLP
                                                                                                     SAMUEL R. MAIZEL
                                         20                                                          TANIA M. MOYRON

                                         21

                                         22                                                          By     /s/ Tania M. Moyron
                                                                                                            Tania M. Moyron
                                         23
                                                                                                     Attorneys for the Chapter 11 Debtors and
                                         24                                                          Debtors In Possession

                                         25

                                         26

                                         27

                                         28

                                                                                                 3
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER                 Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                                             Desc
                                                                                Main Document    Page 4 of 26


                                          1                                                      TABLE OF CONTENTS
                                          2                                                                                                                                           Page

                                          3 I. INTRODUCTION ......................................................................................................................... 1

                                          4 II. JURISDICTION AND VENUE ................................................................................................... 1

                                          5 III. BACKGROUND ......................................................................................................................... 2

                                          6              A.     General Background ..................................................................................................... 2
                                          7
                                                         B.     The SCC Sale ............................................................................................................... 2
                                          8
                                                         C.     SIS Agreement ............................................................................................................. 4
                                          9
                                                         D.     Summary of Settlement Agreement ............................................................................. 4
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              IV. ARGUMENT .............................................................................................................................. 6
                                         11
                                                         A.     THE COURT SHOULD APPROVE THE SETTLEMENT AGREEMENT
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                UNDER RULE 9019 .................................................................................................... 6
                                         13
                                                         B.     THE COURT SHOULD APPROVE THE ASSUMPTION AND
                                         14                     ASSIGNMENT OF THE NEW AGREEMENT TO SCC AND
                                                                ASSUMPTION OF MODIFIED AGREEMENT ........................................................ 8
                                         15
                                              V. CONCLUSION ............................................................................................................................ 9
                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                                    i
                                        Case 2:18-bk-20151-ER                   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                                           Desc
                                                                                  Main Document    Page 5 of 26


                                          1                                                     TABLE OF AUTHORITIES

                                          2                                                                                                                                       Page(s)
                                          3 Cases

                                          4 In re AEG Acquisition Corp.,

                                          5     127 B.R. 34 (Bankr. C.D. Cal. 1991), aff’d, 161 B.R. 50 (B.A.P. 9th Cir. 1993) .......................8

                                          6 Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med. Grp., Inc.),
                                                476 F.3d 665 (9th Cir. 2007) ........................................................................................................8
                                          7
                                            In re Bowman,
                                          8     194 B.R. 227 (Bankr. D. Ariz. 1995) ...........................................................................................8
                                          9 In re Chi-Feng Huang,
                                                23 B.R. 798 (B.A.P. 9th Cir. 1982) ..............................................................................................8
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Consumer Advocacy Group, Inc. v. Kintetsu Enters. of Amer.,
                                                141 Cal. App. 4th 46 (Cal. 2006) .................................................................................................6
         DENTONS US LLP




                                         12
           (213) 623-9300




                                            In re Embers 86th Street. Inc.,
                                         13     184 B.R. 892 (Bankr. S.D.N.Y. 1995) .........................................................................................9
                                         14 In re Energy Cooperative, Inc.,
                                                886 F.2d 921 (7th Cir. 1989) ........................................................................................................6
                                         15

                                         16 In re Hertz,
                                                536 B.R. 434 (Bankr. C.D. Cal. 2015) .........................................................................................8
                                         17
                                            Martin v. Kane (In re A & C Props.),
                                         18     784 F.2d 1377 (9th Cir. 1986), cert. denied sub nom, Martin v. Robinson, 479
                                                U.S. 854 (1986) ............................................................................................................................6
                                         19
                                            In re Mickey Thompson Entm’t Grp., Inc.,
                                         20     292 B.R. 415 (B.A.P. 9th Cir. 2003) ............................................................................................7
                                         21
                                            United States v. McInnes,
                                         22    556 F.2d 436 (9th Cir. 1977) ........................................................................................................6

                                         23 In re Walsh Constr., Inc.,
                                                669 F.2d 1325 (9th Cir. 1992) ......................................................................................................6
                                         24
                                            Woodson v. Fireman’s Fund Ins. Co. (In re Woodson),
                                         25     839 F.2d 610 (9th Cir. 1988) ....................................................................................................6, 7
                                         26 In re Zarate,

                                         27     2015 WL 8482887 (B.A.P. 9th Cir. Dec. 9, 2015).......................................................................7

                                         28

                                                                                                                    ii
                                        Case 2:18-bk-20151-ER                   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                                                Desc
                                                                                  Main Document    Page 6 of 26


                                          1 Statutes

                                          2 11 United States Code
                                               § 105 .............................................................................................................................................1
                                          3    § 365 .........................................................................................................................................1, 8
                                          4    § 1107 ...........................................................................................................................................2
                                               § 1108 ...........................................................................................................................................2
                                          5
                                            28 United States Code
                                          6    § 157 .............................................................................................................................................1
                                               § 1334 ...........................................................................................................................................1
                                          7    § 1408 ...........................................................................................................................................1
                                               § 1409 ...........................................................................................................................................1
                                          8

                                          9 Rules and Regulations

                                         10 Federal Rules of Bankruptcy Procedure
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               Rule 2002 .....................................................................................................................................1
                                         11    Rule 9019 .........................................................................................................................1, 6, 7, 9
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                                       iii
                                               110475870\V-3
                                        Case 2:18-bk-20151-ER           Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                           Desc
                                                                          Main Document    Page 7 of 26


                                          1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                            I.
                                          3                                                 INTRODUCTION
                                          4            The Debtors, by and through their undersigned counsel, hereby file this Memorandum of

                                          5 Points and Authorities in support of their motion (the “Motion”), pursuant to §§ 105 and 365 1 and

                                          6 Rule 9019, for the entry of an order (i) approving the Agreement Severing SIS Contract with Verity

                                          7 and Assuming and Assigning a Portion of such Contract to Santa Clara under Restated Terms and

                                          8 Conditions (the “Settlement Agreement”), dated February 28, 2019 (the “Effective Date”), between

                                          9 Verity Health System of California, Inc. (“VHS”), Surgical Information Systems, LLC, a California

                                         10 limited liability company (“SIS”) and the County of Santa Clara, a political subdivision of the State
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 of California (“SCC”) (collectively, the “Parties”), a copy of which is attached hereto as Exhibit 1,
         DENTONS US LLP




                                         12 and (ii) authorizing the assumption and assignment to SCC of that portion of that certain Non-
           (213) 623-9300




                                         13 Exclusive End-User License Agreement, dated February 11, 2003, (the “SIS Agreement”) relating

                                         14 to services at Debtors O’Connor Hospital (“OCH”) and Saint Louise Regional Hospital (“SLRH,”

                                         15 and that new Master Software License and Services Agreement between SCC and SIS, the “New

                                         16 Agreement”), with the remaining portion assumed and retained by the Debtors. For the reasons set

                                         17 forth below, the Debtors respectfully request that the Court grant the Motion nunc pro tunc to the

                                         18 Effective Date.

                                         19                                                           II.
                                         20                                         JURISDICTION AND VENUE
                                         21            This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

                                         22 a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper in this Court pursuant to

                                         23 28 U.S.C. §§ 1408 and 1409.

                                         24            The statutory predicates for the relief requested herein are §§ 105 and 365 of the Bankruptcy

                                         25 Code and Rules 2002 and 9019.

                                         26

                                         27   1
                                                  Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
                                                  and all “Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. All “LBR”
                                         28       references are to the Local Bankruptcy Rules for the United States Bankruptcy Court for the Central District of
                                                  California.

                                                                                                       1
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER         Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                Desc
                                                                        Main Document    Page 8 of 26


                                          1                                                     III.
                                          2                                             BACKGROUND
                                          3                   A.    General Background
                                          4            1.      On August 31, 2018 (“Petition Date”), the Debtors each filed a voluntary petition for

                                          5 relief under chapter 11 of the Bankruptcy Code. Since the commencement of their cases, the Debtors

                                          6 have been operating their businesses as debtors in possession pursuant to §§ 1107 and 1108.

                                          7            2.      Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate

                                          8 member of the following five Debtor California nonprofit public benefit corporations that operate

                                          9 six acute care hospitals, OCH, SLRH, St. Francis Medical Center, St. Vincent Medical Center, Seton

                                         10 Medical Center, and Seton Medical Center Coastside (collectively, the “Hospitals”) and other
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 facilities in the state of California. Seton Medical Center and Seton Medical Center Coastside
         DENTONS US LLP




                                         12 operate under one consolidated acute care license. Declaration of Richard Adcock in Support of
           (213) 623-9300




                                         13 Emergency First Day Motions, at 4, ¶ 11. [Docket No. 8.]

                                         14            3.      VHS, the Hospitals, and their affiliated entities (collectively, “Verity Health

                                         15 System”) operate as a nonprofit health care system, with approximately 1,680 inpatient beds, six

                                         16 active emergency rooms, a trauma center, eleven medical office buildings, and a host of medical

                                         17 specialties, including tertiary and quaternary care. First-Day Decl., at 4, ¶ 12.

                                         18            4.      Each of the Debtors is exempt from federal income taxation as an organization

                                         19 described in Section 501(c)(3) of the Internal Revenue Code of 1986 (the “IRC”), except for Verity

                                         20 Holdings, LLC, DePaul Ventures, LLC, and DePaul Ventures - San Jose Dialysis, LLC. First-Day

                                         21 Decl., at 6, ¶ 21.

                                         22            5.      On September 17, 2018, the Office of the United States Trustee appointed an Official

                                         23 Committee of Unsecured Creditors in these cases. [Docket No. 197.]

                                         24                   B.    The SCC Sale
                                         25            6.      On October 1, 2018, the Debtors filed the Debtors’ Notice of Motion and Motion for

                                         26 the Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse

                                         27 Bidder and For Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding

                                         28 Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to

                                                                                                2
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                 Desc
                                                                       Main Document    Page 9 of 26


                                          1 Interested Parties, (4) Scheduling a Court Hearing to Consider Approval of the Sale to the Highest

                                          2 Bidder and (5) Approving Procedures Related to the Assumption of Certain Executory Contracts

                                          3 and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of

                                          4 All Claims, Liens and Encumbrances (the “Sale and Bidding Procedures Motion”) [Docket No.

                                          5 365].

                                          6            7.     The Court held a hearing on the Sale and Bidding Procedures Motion and thereafter

                                          7 entered an order on October 31, 2018, approving the Sale and Bidding Procedures Motion (the

                                          8 “Bidding Procedures Order”) [Docket No. 724]. SCC served as the Stalking Horse Bidder under

                                          9 the terms of the Bidding Procedures Order. The Bidding Procedures Order also approved the Asset

                                         10 Purchase Agreement (the “APA”), dated October 1, 2018, between VHS, Verity Holdings, LLC,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 OCH and SLRH, on the one hand; and SCC, on the other hand, to be used by SCC as the stalking
         DENTONS US LLP




                                         12 horse purchaser of the Assets (as defined in the Sale and Bidding Procedures Motion).
           (213) 623-9300




                                         13            8.     The Bidding Procedures Order established a deadline of November 30, 2018, at 4:00

                                         14 p.m. (PST), for bidders to submit partial bids for the Assets and a deadline of December 5, 2018, at

                                         15 4:00 p.m. (PST), to submit full bids for the Assets (each a “Bid Deadline”). An auction of the Assets

                                         16 was also scheduled to take place on December 11, 2018 and December 12, 2018.

                                         17            9.     Ultimately, no party emerged willing to place a bid for the Assets, whether partial or

                                         18 aggregate, under the Bidding Procedures Order. See Memorandum in Support of Entry of Sale Order

                                         19 [Docket No. 1041], ¶ 10. Also, no party requested an extension of time to bid past the Bid Deadline.

                                         20 Id. Accordingly, under the terms of the APA and the Bidding Procedures Order, no auction was

                                         21 held and the Debtors declared SCC as the prevailing purchaser of the Assets. Id.

                                         22            10.    On December 19, 2018, the Court held a hearing on the Sale and Bidding Procedures

                                         23 Motion and, on December 27, 2018, the Court entered the SCC Sale Order. [Docket No. 1153].

                                         24            11.    The SCC Sale Order authorized the Debtors to assume and assign to SCC all of the

                                         25 Debtors’ executory contract and unexpired leases that SCC designates. SCC Sale Order, ¶ 17. On

                                         26 December 19, 2018, the Debtors filed the Amended Notice of Contracts Designated by Santa Clara

                                         27 County for Assumption and Assignment [Docket No. 1110], listing all contracts designated by SCC

                                         28 for assumption and assignment (the “Designated Contracts”). Thereafter, the Debtors filed a

                                                                                                3
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER         Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18              Desc
                                                                       Main Document    Page 10 of 26


                                          1 Supplement to Amended Notice of Contracts Designated by Santa Clara County for Assumption and

                                          2 Assignment [Docket No. 1394], and a Second Supplement to Amended Notice of Contracts

                                          3 Designated By Santa Clara County for Assumption and Assignment [Docket No. 1421], each

                                          4 amending the list of Designated Contracts.

                                          5            12.     The sale closed on February 28, 2019 (the “Closing Date”).

                                          6                   C.    SIS Agreement
                                          7            13.     Prior to the Petition Date, SIS entered into the SIS Agreement with Daughters of

                                          8 Charity Health Systems (“Daughters”). Daughters subsequently assigned its rights under the SIS

                                          9 Agreement to VHS. Under the SIS Agreement and various authorized sub-licenses, SIS has been

                                         10 licensing software (including surgery scheduling and nursing documentation software) and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 providing related support and maintenance services to VHS at the remaining Hospitals. The
         DENTONS US LLP




                                         12 foregoing is critical to the operation of the Hospitals.
           (213) 623-9300




                                         13            14.     The SIS Agreement was not a Designated Contract. SCC had determined, however,

                                         14 that it has a continuing need to utilize the SIS software and receive related support and maintenance

                                         15 from SIS subsequent to the Closing Date. However, SIS asserted that absent its consent the SIS

                                         16 Agreement is non-severable and that the SIS Agreement does not permit VHS to host the SIS

                                         17 software for any hospitals that it no longer owns.

                                         18                   D.    Summary of Settlement Agreement
                                         19            15.     The Settlement Agreement effectuates a bifurcation and assumption of the SIS

                                         20 Agreement, with a portion assigned to SCC as it relates to OCC and SLRH, and resolves all disputes

                                         21 related to the same. Specifically, SIS consents to the bifurcation of the SIS Agreement, with a

                                         22 portion of it assigned to SIS as the New Agreement (i.e., software licenses used by OCH and SLRH

                                         23 and the maintenance and services related to those licenses) with the balance remaining with the

                                         24 Debtors.

                                         25            16.     For the avoidance of doubt, following assumption and assignment of the New

                                         26 Agreement, the Debtors continue to retain any and all rights they have under the SIS Agreement as

                                         27 it relates to the remaining Hospitals serviced thereunder (the “Modified Agreement”), and also gain

                                         28 the express right to assign the Modified Agreement to any other party without additional

                                                                                               4
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18              Desc
                                                                      Main Document    Page 11 of 26


                                          1 consideration or fees to SIS related to 2019. If the term of the Modified Agreement is extended

                                          2 beyond December 31, 2019, the Debtors or any assignee of the Debtors will owe additional fees to

                                          3 SIS under the Modified Agreement (although SIS agrees to exercise best efforts to obtain third party

                                          4 consents).

                                          5            17.    In consideration of SIS’s consent to the assumption and assignment of the New

                                          6 Agreement, the Debtors wired to SIS the amount of $877,590.13 (the “Contract Payment”) as cure

                                          7 claim and adequate assurance. The Parties expressly recognize that $158,800 of the Contract

                                          8 Payment is for third party license fees. The Parties also acknowledge that SCC is contributing

                                          9 $350,000 to the Debtors to be applied to the Contract Payment and that no further amount shall be

                                         10 due and owing under the New Agreement for 2019. For avoidance of doubt, if the term of the New
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Agreement is extended beyond December 31, 2019, SCC will owe additional fees to SIS under the
         DENTONS US LLP




                                         12 New Agreement.
           (213) 623-9300




                                         13            18.    The Parties agree that the Contract Payment covers all fees, and support and

                                         14 maintenance under the New Agreement and the Modified Agreement through December 31, 2019,

                                         15 and shall be fully earned by SIS.

                                         16            19.    The Debtors believe that the Settlement Agreement is fair and equitable and in the

                                         17 best interests of the estate. Adcock Declaration ¶ 10. Furthermore, contemporaneous with the

                                         18 execution of the Settlement Agreement, the Debtors provided SIS with written confirmation that an

                                         19 authorized representative of the DIP Lender and the UCC had reviewed the Settlement Agreement,

                                         20 and did not oppose the Settlement Agreement or the payment of the Contract Payment. See id. ¶

                                         21 12. The Settlement Agreement allows the Debtors to sever an agreement that has been argued to be

                                         22 otherwise non-severable, releasing licenses for hospitals it no longer owns while retaining licenses

                                         23 (and related support and maintenance) for the ones it does. Id. ¶ 10. It further makes clear that the

                                         24 Debtors now have the unarguable ability to assign the licenses as relates to the remaining Hospitals

                                         25 if and when the time arrives. Id. The Debtors have been able to mitigate a potential cure claim with

                                         26 contribution from SCC. Id. ¶ 11.

                                         27

                                         28

                                                                                              5
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                  Desc
                                                                      Main Document    Page 12 of 26


                                          1                                                    IV.
                                          2                                              ARGUMENT
                                          3 A.         THE COURT SHOULD APPROVE THE SETTLEMENT AGREEMENT UNDER
                                          4            RULE 9019
                                          5            Rule 9019 provides that the Court may approve a compromise or settlement. Fed. R. Bankr.

                                          6 P. 9019(a). In determining the fairness, reasonableness and adequacy of a proposed settlement, the

                                          7 Court must consider the following factors: “(a) The probability of success in the litigation; (b) the

                                          8 difficulties, if any, to be encountered in the matter of collection; (c) the complexity of the litigation

                                          9 involved, and the expense, inconvenience and delay necessarily attending it; (d) the paramount

                                         10 interest of the creditors and a proper deference to their reasonable views in the premises.” Martin
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 v. Kane (In re A & C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. denied sub nom, Martin
         DENTONS US LLP




                                         12 v. Robinson, 479 U.S. 854 (1986). The purpose of a compromise agreement between a debtor and
           (213) 623-9300




                                         13 a creditor is to allow the parties to avoid the expenses and burdens associated with litigation. Id.

                                         14 This Court has great latitude in approving compromise agreements as long as it finds that the

                                         15 compromise is fair and equitable. Id. at 1382; see also Woodson v. Fireman’s Fund Ins. Co. (In re

                                         16 Woodson), 839 F.2d 610, 620 (9th Cir. 1988). Generally, the benchmark in determining the

                                         17 propriety of a settlement is whether the settlement is in the best interests of the estate and its

                                         18 creditors. In re Energy Cooperative, Inc., 886 F.2d 921, 927 (7th Cir. 1989). To be approved, the

                                         19 settlement need not represent the highest possible return to the estate, but merely must fall within

                                         20 the range of “reasonableness.” In re Walsh Constr., Inc., 669 F.2d 1325, 1328 (9th Cir. 1992). In

                                         21 making this determination, the bankruptcy court need not conduct a trial or even a “mini-trial” on

                                         22 the merits. Id.

                                         23            The law strongly encourages compromise. Consumer Advocacy Group, Inc. v. Kintetsu

                                         24 Enters. of Amer., 141 Cal. App. 4th 46, 62 (Cal. 2006); United States v. McInnes, 556 F.2d 436, 440

                                         25 (9th Cir. 1977) (“We are committed to the rule that the law favors and encourages compromise

                                         26 settlements.”). Additionally, compromises are favored in bankruptcy so as to minimize litigation

                                         27 and expedite a bankruptcy estate’s administration. See In re A & C Props., 784 F.2d at 1381.

                                         28 Bankruptcy courts therefore have “great latitude” to approve a debtor’s compromises and

                                                                                                6
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER            Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                            Desc
                                                                          Main Document    Page 13 of 26


                                          1 settlements. Woodson, 839 F.2d at 620; In re Mickey Thompson Entm’t Grp., Inc., 292 B.R. 415

                                          2 (B.A.P. 9th Cir. 2003). An approved settlement will “be in the best interests of the estate” if it is

                                          3 “reasonable, given the particular circumstances of the case.” Mickey Thompson Entm’t Grp., 292

                                          4 B.R. at 420. Finally, “court[s] generally give[] deference to a [debtor’s] business judgment in

                                          5 deciding whether to settle a matter,” although the debtor “has the burden of persuading the

                                          6 bankruptcy court that the compromise is fair and equitable and should be approved.” Id.; see also

                                          7 In re Zarate, 2015 WL 8482887, at *8 (B.A.P. 9th Cir. Dec. 9, 2015) (“[T]he [debtor] must be

                                          8 permitted to use his business acumen and judgment in the best interest of the estate.”).

                                          9            Here, the Debtors exercised their reasonable business judgment in agreeing to the Settlement

                                         10 Agreement, which is in the best interests of the estates.2 To begin with, the Settlement Agreement
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 ensured that the sale to Santa Clara County closed without disruption, which was critical to the
         DENTONS US LLP




                                         12 success of the Debtors’ cases. Moreover, the consummation of the Settlement Agreement eliminates
           (213) 623-9300




                                         13 disputes arising under the SIS Agreement regarding whether it is severable. Adcock Declaration ¶

                                         14 10. But for the Settlement Agreement, the Debtors and SIS may have engaged in lengthy litigation

                                         15 regarding that issue of severability and how the Debtors would be able to retain certain necessary

                                         16 licenses for the remaining Debtor Hospitals, while releasing other licenses they would no longer

                                         17 need on account of the sale of OCH and SLRH to SCC. Id. The Settlement further clears this

                                         18 dispute for any future desired assignment of a portion of the Modified Agreement in relation to any

                                         19 future transaction involving other serviced Hospitals. Id.

                                         20            In addition, the Debtors have been able to mitigate a potential cure claim they may have

                                         21 faced if forced to reject the SIS Agreement, as well as future expense of attempting to obtain similar

                                         22 licenses for the remaining serviced Hospitals. Id. ¶ 11. And they were able to do so with monetary

                                         23 contribution from SCC and with uninterrupted licensing of any of the serviced Hospitals. Id. The

                                         24 Agreement thus meets the requirements of Rule 9019 and the applicable precedents in the Ninth

                                         25 Circuit.

                                         26

                                         27   2
                                               The Debtors believe that the transactions contemplated by the Settlement Agreement are in the ordinary course of their
                                              business and/or are authorized by previous orders of this Court, including but not limited to the Bidding Procedures
                                         28   Order; but in abundance of notice and caution, the Debtors move for express approval of the Settlement Agreement and
                                              authorization of the actions contemplated thereby, including assumption and assignment of the New Agreement.

                                                                                                        7
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER         Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                Desc
                                                                       Main Document    Page 14 of 26


                                          1 B.         THE COURT SHOULD APPROVE THE ASSUMPTION AND ASSIGNMENT OF
                                          2            THE NEW AGREEMENT TO SCC AND ASSUMPTION OF MODIFIED
                                          3            AGREEMENT
                                          4            Barring exceptions not relevant here, § 365(a) authorizes a debtor in possession, “subject to

                                          5 the Court’s approval, . . . [to] assume or reject any executory contract or unexpired lease of the

                                          6 debtor.” A debtor in possession may assume or reject executory contracts and unexpired leases for

                                          7 the benefit of the estate. Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med.

                                          8 Grp., Inc.), 476 F.3d 665, 671 (9th Cir. 2007); In re Chi-Feng Huang, 23 B.R. 798, 801 (B.A.P. 9th

                                          9 Cir. 1982) (“The primary issue is whether rejection would benefit the general unsecured creditors.”).

                                         10 In reviewing a debtor in possession’s decision to assume or reject an executory contract or unexpired
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 lease, a bankruptcy court should apply the “business judgment test” to determine whether it would
         DENTONS US LLP




                                         12 be beneficial to the estate to assume it. See In re Hertz, 536 B.R. 434, 442 (Bankr. C.D. Cal. 2015);
           (213) 623-9300




                                         13 Pomona Valley Med. Grp., 476 F.3d at 670. The business judgment standard requires that the Court

                                         14 follow the business judgment of the debtor unless that judgment is the product of “bad faith, whim,

                                         15 or caprice.” Pomona Valley Med. Grp., 476 F.3d at 670 (quoting Lubrizol Enters. v. Richmond

                                         16 Metal Finishers, 756 F.2d 1043, 1047 (4th Cir. 1985), cert. denied, 475 U.S. 1057 (1986)).

                                         17            Pursuant to § 365(f)(2), a debtor may assign its executory contracts and unexpired leases,

                                         18 provided the debtor first assumes such executory contracts and unexpired leases in accordance with

                                         19 § 365(b)(1), and provides adequate assurance of future performance by the assignee. Pursuant to §

                                         20 365(b)(1), assumption of executory contracts and unexpired leases requires a debtor to: (a) cure any

                                         21 existing defaults under such agreements; (b) compensate all non-debtor parties to such agreements

                                         22 for any actual pecuniary loss resulting from the defaults; and (c) provide adequate assurance of

                                         23 future performance under the contract or lease. 11 U.S.C. § 365(b)(1); see also In re Bowman, 194

                                         24 B.R. 227, 230 (Bankr. D. Ariz. 1995); In re AEG Acquisition Corp., 127 B.R. 34, 44 (Bankr. C.D.

                                         25 Cal. 1991), aff’d, 161 B.R. 50 (B.A.P. 9th Cir. 1993). Pursuant to § 365(f)(1), a debtor may assign

                                         26 an executory contract or unexpired lease pursuant to § 365(f)(2) notwithstanding any provision in

                                         27 such executory contract or unexpired lease that prohibits, restricts or conditions the assignment of

                                         28 such executory contract or unexpired lease.

                                                                                                8
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER            Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                      Desc
                                                                          Main Document    Page 15 of 26


                                          1             The assumption and assignment of executory contracts and unexpired leases furthers the

                                          2 goals of chapter 11 of promoting reorganization by balancing the debtor’s interest in maximizing

                                          3 the value of its estate against the contracting party’s interest in receiving the benefit of its bargain

                                          4 and being protected against default by the debtor after assumption has occurred. In re Embers 86th

                                          5 Street. Inc., 184 B.R. 892, 896 (Bankr. S.D.N.Y. 1995).

                                          6             Here, the Debtors seek the Court’s authority, pursuant to the terms of the Settlement

                                          7 Agreement nunc pro tunc to the Effective Date, to assume and assign the New Agreement to SCC

                                          8 and assume and retain the Modified Agreement. The Contract Payment covers all cure costs and

                                          9 adequate assurance, and has already been paid to SIS. 3 Adcock Declaration ¶ 8, 9.

                                         10             The assignment of the New Agreement to SCC is necessary to effectuate the sale of OCH
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 and SLRH to SCC so that SCC can continue to operate the hospitals. Adcock Declaration ¶ 5.
         DENTONS US LLP




                                         12 Thus, the Debtors have exercised their reasonable business judgment in assuming and assigning the
           (213) 623-9300




                                         13 New Agreement to SCC. Id. ¶ 10.

                                         14                                                         V.
                                         15                                                 CONCLUSION
                                         16             For all the reasons set forth herein, the Debtors request the Court enter an order (i) approving

                                         17 the Settlement Agreement pursuant to Rule 9019 and (ii) approving the assumption and assignment

                                         18 of the New Agreement to SCC.

                                         19       Dated: March 13, 2019                                  DENTONS US LLP
                                                                                                         SAMUEL R. MAIZEL
                                         20                                                              TANIA M. MOYRON

                                         21

                                         22                                                              By     /s/ Tania M. Moyron
                                                                                                                Tania M. Moyron
                                         23
                                                                                                         Attorneys for the Chapter 11 Debtors and
                                         24                                                              Debtors In Possession

                                         25

                                         26

                                         27
                                              3
                                                  The Parties understand and acknowledge that the Contract Payment has been made subject to approval of the
                                         28 Settlement Agreement and authorization of the assumption and assignment of the New Agreement by this Court, and is
                                              subject to disgorgement.

                                                                                                     9
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                 Desc
                                                                      Main Document    Page 16 of 26


                                          1                            DECLARATION OF RICHARD G. ADCOCK
                                          2            I, Richard G. Adcock, declare, that if called as a witness, I would and could competently

                                          3 testify thereto, of my own personal knowledge, as follows:

                                          4            1.     I am the Chief Executive Officer of Verity Health System of California, Inc.

                                          5 (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I

                                          6 served as VHS’s Chief Operating Officer since August 2017.

                                          7            2.     Except as otherwise indicated herein, this Declaration is based upon my personal

                                          8 knowledge, my review of relevant documents, information provided to me by employees of the

                                          9 Debtors or the Debtors’ legal and financial advisors, or my opinion based upon my experience,

                                         10 knowledge, and information concerning the Debtors’ operations and the healthcare industry. If
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 called upon to testify, I would testify competently to the facts set forth in this Declaration.
         DENTONS US LLP




                                         12            3.     This Declaration is in support of the Debtors’ Notice And Motion Seeking Nunc Pro
           (213) 623-9300




                                         13 Tunc (I) Approval of Settlement Among Verity Health System Of California, Inc., Santa Clara

                                         14 County And Surgical Information Systems, LLC, And (II) Authorization of Assumption And

                                         15 Assignment Of New Agreement To Santa Clara County And Assumption of Remaining Portion By

                                         16 The Debtors (“Motion”) and for all other purposes permitted by law.

                                         17            4.     Since prior to the Petition Date, Surgical Information Systems, LLC, a California

                                         18 limited liability company (“SIS”), has been licensing software (including surgery scheduling and

                                         19 nursing documentation software) and providing related support and maintenance services to VHS

                                         20 at O’Connor Hospital (“OCH”), Saint Louise Regional Hospital (“SLRH”), St. Francis Medical

                                         21 Center, St. Vincent Medical Center and Seton Medical Center pursuant to the Non-Exclusive End-

                                         22 User License Agreement, dated February 11, 2003, (the “SIS Agreement”) and various authorized

                                         23 sub-licenses. The SIS Agreement was originally entered into between SIS and Daughters of Charity

                                         24 Health Systems (“Daughters”), but Daughters subsequently assigned its rights under the SIS

                                         25 Agreement to VHS. Under the SIS Agreement,.

                                         26            5.     The SIS Agreement was not designated among the list of contracts to be assumed

                                         27 and assigned in the sale of OCH and SLRH to the County of Santa Clara, a political subdivision of

                                         28 the State of California (“SCC”). SCC had determined, however, that it has a continuing need to

                                                                                               10
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18                Desc
                                                                      Main Document    Page 17 of 26


                                          1 utilize the SIS software and receive related support and maintenance from SIS subsequent to the

                                          2 sale’s closing date. However, SIS asserted that absent its consent the SIS Agreement is non-

                                          3 severable and that the SIS Agreement does not permit VHS to host the SIS software for any hospitals

                                          4 that it no longer owns. The assignment of the New Agreement to SCC was necessary to effectuate

                                          5 the sale of OCH and SLRH to SCC so that SCC can continue to operate the hospitals.

                                          6            6.     The Agreement Severing SIS Contract with Verity and Assuming and Assigning a

                                          7 Portion of such Contract to Santa Clara under Restated Terms and Conditions (the “Settlement

                                          8 Agreement”), dated February 28, 2019, effectuates a bifurcation and assumption of the SIS

                                          9 Agreement, with a portion assigned to SCC as it relates to OCC and SLRH, and resolves all disputes

                                         10 related to the same. Specifically, SIS consents to the bifurcation of the SIS Agreement, with a
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 portion of it assigned to SIS as the “New Agreement” (i.e., software licenses used by OCH and
         DENTONS US LLP




                                         12 SLRH and the maintenance and services related to those licenses) with the balance remaining with
           (213) 623-9300




                                         13 the Debtors.

                                         14            7.     Following assumption and assignment of the New Agreement, the Debtors continue

                                         15 to retain any and all rights they have under the SIS Agreement as it relates to the remaining Hospitals

                                         16 serviced thereunder (the “Modified Agreement”), and also gain the express right to assign the

                                         17 Modified Agreement to any other party without additional consideration or fees to SIS related to

                                         18 2019. If the term of the Modified Agreement is extended beyond December 31, 2019, the Debtors

                                         19 or any assignee of the Debtors will owe additional fees to SIS under the Modified Agreement

                                         20 (although SIS agrees to exercise best efforts to obtain third party consents).

                                         21            8.     In consideration of SIS’s consent to the assumption and assignment of the New

                                         22 Agreement, the Debtors wired to SIS the amount of $877,590.13 (the “Contract Payment”) as cure

                                         23 claim and adequate assurance. The Parties expressly recognize that $158,800 of the Contract

                                         24 Payment is for third party license fees. The Parties also acknowledge that SCC is contributing

                                         25 $350,000 to the Debtors to be applied to the Contract Payment and that no further amount shall be

                                         26 due and owing under the New Agreement for 2019. If the term of the New Agreement is extended

                                         27 beyond December 31, 2019, SCC will owe additional fees to SIS under the New Agreement.

                                         28

                                                                                              11
                                              110475870\V-3
                                        Case 2:18-bk-20151-ER        Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18               Desc
                                                                      Main Document    Page 18 of 26


                                          1            9.     The Parties agree that the Contract Payment covers all fees, and support and

                                          2 maintenance under the New Agreement and the Modified Agreement through December 31, 2019,

                                          3 and shall be fully earned by SIS.

                                          4            10.    The Debtors believe that the Settlement Agreement is fair and equitable and in the

                                          5 best interests of the estate. The Debtors exercised their reasonable business judgment in agreeing

                                          6 to the Settlement Agreement, including the assumption and assignment of the New Agreement to

                                          7 SIS. The consummation of the Settlement Agreement eliminates disputes arising under the SIS

                                          8 Agreement regarding whether it is severable, and moreover allows the Debtors to sever that

                                          9 agreement. But for the Settlement Agreement, the Debtors and SIS may have engaged in lengthy

                                         10 litigation regarding that issue of severability and how the Debtors would be able to retain certain
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 necessary licenses for the remaining Debtor Hospitals while releasing other licenses they would no
         DENTONS US LLP




                                         12 longer need on account of the sale of OCH and SLRH to SCC. Now the Debtors have been able to
           (213) 623-9300




                                         13 release licenses for hospitals it no longer owns while retaining licenses (and related support and

                                         14 maintenance) for the ones it does. The Settlement Agreement further clears this dispute for any

                                         15 future desired assignment of a portion of the Modified Agreement in relation to any future

                                         16 transaction involving other serviced Hospitals, as the Settlement Agreement makes clear that the

                                         17 Debtors now have the unarguable ability to assign the licenses as relates to the remaining Hospitals

                                         18 if and when the time arrives.

                                         19            11.    In addition, the Debtors have been able to mitigate a potential cure claim they may

                                         20 have faced if forced to reject the SIS Agreement, as well as future expense of attempting to obtain

                                         21 similar licenses for the remaining serviced Hospitals. And they were able to do so with monetary

                                         22 contribution from SCC and with uninterrupted licensing of any of the serviced Hospitals.

                                         23            12.    Contemporaneous with the execution of the Settlement Agreement, the Debtors

                                         24 shared the Settlement Agreement with the Official Committee of Unsecured Creditors and Ally

                                         25 Bank, neither of which opposed the Settlement Agreement or the payment of the Contract Payment.

                                         26            I declare under penalty of perjury and of the laws in the United States of America, the

                                         27 foregoing is true and correct.

                                         28

                                                                                              12
                                              110475870\V-3
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 19 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 20 of 26



                                EXHIBIT 1
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 21 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 22 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 23 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 24 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 25 of 26
Case 2:18-bk-20151-ER   Doc 1803 Filed 03/13/19 Entered 03/13/19 20:46:18   Desc
                         Main Document    Page 26 of 26
